Citation Nr: 0002516
Decision Date: 02/01/00	Archive Date: 09/08/00

DOCKET NO. 98-05 105A              DATE FEB 01, 2000

On appeal from the Department of Veterans Affairs Regional Office
in Cheyenne, Wyoming

THE ISSUES

1. Entitlement to financial assistance in the purchase of an
automobile or other conveyance for the purpose of accrued benefits.

2. Entitlement to financial assistance in acquiring specially
adapted housing for the purpose of accrued benefits.

3. Entitlement to an annual clothing allowance for the purpose of
accrued benefits.

WITNESSES AT HEARING ON APPEAL

The appellant and X Xxxxxxx

ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel

INTRODUCTION

The veteran served on active duty from January 1993 to March 1996.

The Board of Veterans' Appeals (Board) notes that the appellant has
requested equitable relief pursuant to the provisions of 38
U.S.C.A. 503 (West 1991 & Supp. 1998). A grant of equitable relief
is solely within the discretion of the Secretary of Veterans
Affairs. It is not within the Board's jurisdiction. See Darrow v.
Derwinski, 2 Vet. App. 303 (1992). Accordingly, the request will be
referred to the Chairman of the Board for consideration under 38
C.F.R. 2.7 (1998) after this decision of the Board has been issued.

FINDINGS OF FACT

1. An application for financial assistance in the purchase of an
automobile or other conveyance was not received prior to the
veterans' death, and, in any case, does not represent a "periodic
monetary benefit" for the purpose of accrued benefits.

2. An application for financial assistance in acquiring specially
adopted housing was not received prior to the veteran's death, and,
in any case, does not represent a "periodic monetary benefit" for
the purpose of accrued benefits.

3. An application for annual clothing allowance, while dated one
day prior to the veteran's death, was not received prior to his
death.

2 -

4. The veteran died prior to August 1, 1996, his anniversary date
for the purpose of an annual clothing allowance.

CONCLUSIONS OF LAW

1. Financial assistance in the purchase of an automobile or other
conveyance for the purpose of accrued benefits is not warranted. 38
U.S.C.A. 3902, 5121 (West 1991 & Supp. 1998); 38 C.F.R.  3.808,
3.1000 (1998).

2. Financial assistance in acquiring specially adapted housing for
the purpose of accrued benefits is not warranted. 38 U.S.C.A. 2101,
2104, 5121 (West 1991 & Supp. 1998); 38 C.F.R. 3.809,3.1000 (1998).

3. An annual clothing allowance for the purpose of accrued benefits
is not warranted. 38 U.S.C.A. 1162,5121 (West 1991 & Supp. 1998;);
38 C.F.R. 3.810, 3.1000 (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

On June 10, 1996, there was received from the veteran his original
Application for Compensation or Pension (VA Form 21-526).

In a rating decision of June 14, 1996, of which the veteran was
notified three days later, the Regional Office (RO) granted service
connection for a Grade IV astrocytoma of the left parietal area,
evaluated as 100 percent disabling; a herniated

- 3 - 

nucleus pulposus at the level of the 4th and 5th lumbar vertebrae,
evaluated as 20 percent disabling; and a laceration of the ulnar
aspect of the left hand, evaluated as noncompensably disabling. The
combined evaluation for the veteran's various service-connected
disabilities was 100 percent.

In a facsimile transmission from the Department of Veterans Affairs
(VA) Medical Center in Salt Lake City, Utah dated on July 1, 1996,
a VA Prosthetics Representative stated that he was assisting the
veteran's family in obtaining "Auto Adaptive Equipment/Van
Modifications."

In a rating decision of July 9, 1996, the RO granted special
monthly compensation, as well as entitlement to specially adapted
housing, and an automobile and adaptive equipment.

In a facsimile transmission from the VA Medical Center in Salt Lake
City, Utah dated on July 9, 1996, a Prosthetics Representative
stated that the veteran's family was "pushing" in order that a
decision could be made to enter into a van purchase to facilitate
the veteran's transfer to Casper, Wyoming. Also contained in that
facsimile transmission was an inquiry as to whether the latest
determination to award "A/A" would include a vehicle grant.

In correspondence of July 11, 1996, the veteran was informed that
special monthly compensation, as well as entitlement to specially
adapted housing and an automobile and adaptive equipment had been
granted.

In correspondence of July 11, 1996, it was noted that the
Construction and Valuation Section of the Loan Guaranty Division of
tile Denver, Colorado, RO had received a rating decision from the
VA rating board indicating that the veteran was eligible to receive
a Specially Adapted Housing grant, which was to be used to remodel
an existing home or towards construction costs of building a house.
The

- 4 -

amount of the grant was $38,000. The veteran was advised that,
should he wish to apply for the grant, he should complete the
attached VA form and return it.

On July 12, 1996, there was received an Application for Automobile
or Other Conveyance and Adaptive Equipment (VA Form 21-4502) dated
on June 27, 1996, and signed by the veteran's father. The form was
incomplete, lacking entries denoting the veteran's place and date
of entry into active service, place and date of release from active
service, the date on which the veteran had made application for
disability compensation, and the location of the VA office which
currently maintained the veteran!s files.

In correspondence of July 15, 1996, the veteran was advised that
his Application for Automobile or Other Conveyance and Adaptive
Equipment was being returned, in order that he might complete the
previously incomplete items. The veteran was advised that the RO
was unable to accept his father's signature on his application,
inasmuch as he (the veteran) was the beneficiary of the benefit in
question. He was further advised that, were he unable to sign his
name, he could sign with an "X" witnessed by two disinterested
persons.

On July 15, 1996, there was received an Application for Annual
Clothing Allowance (VA Form 21-8678), dated on July 9, 1996, and
signed by the veteran's father.

On July 24, 1996, there was received from the State of Utah
Department of Health a Certificate of Death showing the veteran's
death from respiratory arrest due to a brain tumor on July 10,
1996.

On July 29, 1996, there was received an Application for Dependency
and Indemnity Compensation, Death Pension, and Accrued Benefits by
a Surviving Spouse or Child (VA Form 21-534) from the custodian of
a number of the veteran's children.

5 -

On August 2, 1996, there was received the previously incomplete
Application for Automobile or Other Conveyance and Adaptive
Equipment (VA Form 21-4502), with the lower portion completed by
the veteran's father, indicating that a van had been purchased and
received on July 2, 1996. Once again, the portion of the form
indicating the veterans place and date of entry into active duty,
and place and date of release from active duty, as well as the date
on which his application for disability compensation had been made,
and the location of the VA office where his files were maintained,
was left blank. Also apparent was that the date of sale for the van
in question had been "altered."

In a rating decision of August 13, 1996, the RO granted service
connection for the cause of the veteran's death.

On September 9, 1996, there was received an Application for
Reimbursement from Accrued Amounts Due a Deceased Beneficiary (VA
Form 21-601) signed by the veteran's father.

In correspondence of October 16, 1996, the veteran's father was
advised that, under 38 U.S.C.A. 5121, accrued benefits due a
deceased veteran were to be paid first to his or her spouse, then
to his or her children in equal shares, and then to his or her
dependent parents (in equal shares) or the surviving parent. The
veteran's father was further advised that, inasmuch as the veteran
had no surviving spouse, his minor children were the preferred
beneficiaries in the case, and accrued benefits would be paid to
them in equal shares.

In correspondence to the former attorney of the veteran's father
dated on May 7, 1997, that attorney was advised that the
designation by the veteran of his father as the payee of his unpaid
retired pay did not affect the designation of the person or

- 6 -

persons to whom the VA could pay accrued benefits. The attorney was
further advised that the veterans accrued benefits had been paid to
his minor children.

On May 23, 1997, there was received from the former attorney of the
veteran's father an unsigned statement to the effect that, on July
2, 1996, a 1989 Chevy van had been purchased for the price of
$5,500. Also included was a statement, apparently from the sellers
of the aforementioned van, certifying that, on July 2, 1996, a 1989
Chevy custom van had been purchased for $5,500. Additionally
enclosed was a July 26, 1996 statement from the veteran's father
indicating that he was furnishing the registration for the
aforementioned 1989 Chevy van "to be purchased from Cindy and Duane
Mxxxx."

In correspondence of July 11, 1997, the veteran's father was
informed that the clothing allowance payable as an accrued benefit
had been made to the veteran's children.

Analysis

The appellant in this case (the veteran's father) seeks entitlement
to financial assistance in the purchase of an automobile or other
conveyance, as well as specially adapted housing, and an annual
clothing allowance, all for the purpose of accrued benefits. In
pertinent part, it is argued that, inasmuch as the veteran, prior
to his death, was "entitled" to the aforementioned benefits, his
father should now be entitled to receive them.

In that regard, the Board notes that, except as provided in 38
C.F.R. 3.1001 and 3.1008, where the veteran's death occurred on or
after December 1, 1962, periodic monetary benefits (other than
insurance and service member's indemnity) authorized under laws
administered by the Department of Veterans Affairs, to which a
payee was entitled at his death under existing ratings or
decisions, or those

- 7 -

based on evidence in the file at the date of death, and due and
unpaid for a period not to exceed two years prior to the last date
of entitlement as provided in 38 C.F.R. 3.500(g) will, upon the
death of such person, be paid as follows: (1) Upon the death of a
veteran, to the living person first listed as follows: (i) his or
her spouse; (ii) his or her children (in equal shares); (iii) his
or her dependent parents (in equal shares) or the surviving parent.
(2) Upon the death of a surviving spouse or remarried surviving
spouse, to the veteran's children. (3) Upon the death of a child,
to the surviving children of the veteran entitled to death pension,
compensation, or dependency and indemnity compensation. (4) In all
other cases, only so much of the accrued benefit may be paid as may
be necessary to reimburse the person who bore the expense of the
last sickness or burial. 38 U.S.C.A. 5121 (West 1991 & Supp. 1998);
38 C.F.R. 3.1000 (1998).

A certification of eligibility for financial assistance in the
purchase of one automobile or other conveyance in an amount not
exceeding the amount specified in 38 U.S.C.A. 3902 (including all
State, local and other taxes where such are applicable and included
in the purchase price) and a basic entitlement to necessary
adaptive equipment will be made where the claimant meets certain
specified regulatory requirements. 38 U.S.C.A. 3902 (West 1991 &
Supp. 1998); 38 C.F.R. 3.808 (1998).

A certificate of eligibility for assistance in acquiring specially
adapted housing under 38 U.S.C.A. 2101(a) may be extended to a
veteran where certain specified regulatory requirements are met.
Such assistance is not available to any veteran more than once. 38
C.F.R. 3.809 (1998).

As noted above, the appellant in this case, among other things,
seeks entitlement to financial assistance in the purchase of an
automobile or other conveyance for the purpose of accrued benefits.
However, a review of the record discloses that an application for
such benefits was not, in fact, filed prior to the veteran!s death.

- 8 -

Indeed, based upon a review of pertinent evidence, it would appear
that the necessary form, that is, VA Form 21-4502, was never
completed, or for that matter, signed by the veteran. This occurred
notwithstanding specific instructions to the veteran that his
signature, or an "X" validated by two witnesses, was required.

The Board further notes that, pursuant to applicable law and
regulation, a certificate for financial assistance in the purchase
of an automobile or other conveyance is not a "periodic monetary
benefit" for the purpose of accrued benefits. See 38 C.F.R. 1000
(1998). Even assuming, for the sake of argument, that such "accrued
benefits" were available, they would be paid according to
relationship, which is to say, to the veteran's children, and not
to his father. 38 U.S.C.A. 5121 (West 1991 & Supp. 1998); 38 C.F.R.
3.1000 (1998). Under such circumstances, financial assistance in
the purchase of an automobile or other conveyance for the purpose
of accrued benefits is not warranted.

Turning to the issue of financial assistance in acquiring specially
adapted housing for the purpose of accrued benefits, the Board
notes that, while in correspondence of July 1996, the veteran was
advised that he was "eligible" to receive a specially adapted
housing grant, he was further advised that, should he wish to apply
for this grant, he should complete the attached VA form.
Regrettably, no such form was ever completed. Moreover, in
Pappalardo v. Brown, 6 Vet. App. 63 (1993), the United States Court
of Appeals for Veterans Claims (Court) determined that, as a matter
of law, the one-time payment for assistance for specially adapted
housing did not qualify as a "periodic monetary benefit" for the
purposes of 38 U.S.C.A. 5121, and was therefore not payable as an
accrued benefit. Accordingly, a certificate for financial
assistance in acquiring specially adapted housing for the, purpose
of accrued benefits is not warranted in this case.

Finally, as regards the issue of entitlement to an annual clothing
allowance for the purpose of accrued benefits, the Board admits
that the facts of the case are

9 -

somewhat confusing. In that regard, based on various
correspondence, it would appear that a clothing allowance, if in
fact paid, was disbursed to the veteran's children, pursuant to
applicable law and regulation. See 38 U.S.C.A. 5121 (West 1991 &
Supp. 1998); 38 C.F.R. 3.1000 (1998). Moreover, additional
regulatory direction is to the effect that, effective August 1,
1972, the initial lump-sum clothing allowance is due and payable
for veterans meeting certain eligibility requirements as of that
date. Subsequent annual payments for those meeting the eligibility
requirements become due on the anniversary date thereafter, both as
to initial claims and recurring payments under previously
established entitlement. 38 C.F.R. 3.810 (1998).

As is clear from the above, the veteran in this case died on July
10, 1996, 21 days prior to his anniversary date, August 1. Under
such circumstances, and notwithstanding the fact that such benefits
could be paid as an accrued benefit, the veteran was not entitled
to an annual clothing allowance for 1996. Accordingly, an annual
clothing allowance for the purpose of accrued benefits must be
denied.

ORDER

Financial assistance in the purchase of an automobile or other
conveyance for the purpose of accrued benefits is denied.

Financial assistance in acquiring specially adapted housing for the
purpose of accrued benefits is denied.

10-

An annual clothing allowance for the purpose of accrued benefits is
denied.

John E. Ormond, Jr., 
Member, Board of Veterans' Appeals



